        Case 1:18-cr-00601-PGG Document 440 Filed 03/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                            ORDER

SHERVINGTON LOVELL,                                          18 Cr. 601 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The sentencing of Defendant Shervington Lovell previously scheduled for April

16, 2021 is adjourned to May 20, 2021 at 12:00 p.m. Any submissions on behalf of the

Defendant are due April 29, 2021, and any submission by the Government is due on May 6,

2021.

Dated: New York, New York
       March 28, 2021
                                          SO ORDERED.


                                          _________________________________
                                          Paul G. Gardephe
                                          United States District Judge
